UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2003 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-32115 ENTERRA ENERGY CORP. (Exact name of registrant as specified in its charter) Alberta, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) (Zip Code) 403-263-0262 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 9,241,836 shares outstanding of the registrants Common Stock without par value as of June 30, 2003. ENTERRA ENERGY CORP. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2003 and December 31, 2002 3 Consolidated Statements of Earnings and Retained Earnings  Three and Six Months Ended June 30, 2003 and 2002 4 Consolidated Statements of Cash Flows - Three and Six Months Ended June 30, 2003 and 2002 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 12 Item 3. Controls and Procedures 23 PART II  OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Changes in Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 - 2 - ENTERRA ENERGY CORP. Consolidated Balance Sheets (Expressed in Canadian dollars) June 30 December 31 2003 2002 (Unaudited) Assets Current assets Cash $31,732 $108,017 Accounts receivable 9,805,094 7,314,050 Prepaid expenses and deposits 450,189 656,685 10,287,015 8,078,752 Capital assets 83,066,727 94,354,313 Deferred financing charges (note 5) 81,594 284,040 $93,435,336 $102,717,105 Liabilities Current liabilities Accounts payable and accrued liabilities $6,405,365 $20,661,005 Income taxes payable 205,571 155,424 Bank indebtedness (note 2) 19,547,500 24,436,640 Current portion of long-term debt (note 3) 795,167 808,917 26,953,603 46,061,986 Provision for future abandonment and site restoration costs 1,268,188 934,857 Future income tax liability (note 8) 12,750,000 12,070,101 Long term debt (note 3) 3,729,127 4,112,681 Deferred gain 78,474 237,463 Series 1 preferred shares (note 1) 575,685 636,690 45,355,077 64,053,778 Shareholders Equity Share capital (note 4) 29,930,627 29,665,075 Contributed surplus (note 4) 65,029 65,029 Retained earnings 18,084,603 8,933,223 48,080,259 38,663,327 Hedging Contracts (note 7) Subsequent Event (note 9) $93,435,336 $102,717,105 Approved on behalf of the Board : Reg Greenslade Walter Dawson Director Director See accompanying notes to consolidated financial statements - 3 - ENTERRA ENERGY CORP. Consolidated Statements of Earnings and Retained Earnings Three and Six Months Ended June 30 (Expressed in Canadian dollars) (Unaudited) Three Months June 30, 2003 Three Months June 30, 2002 Six Months June 30, 2003 Six Months June 30, 2002 Revenue Oil and gas $18,484,488 $5,051,532 $40,486,859 $10,649,552 Expenses Royalties, net of ARTC 5,305,946 803,889 10,240,838 1,613,148 Production 3,139,202 1,048,496 6,148,531 2,766,227 General and administrative 842,206 550,169 1,564,781 796,629 Amortization of deferred financing charges 4,800 - 244,535 - Interest on long-term debt 466,174 228,533 959,895 436,656 Depletion, depreciation and future site restoration 6,027,000 1,800,000 11,437,000 4,090,000 15,785,328 4,431,087 30,595,580 9,702,660 Earnings before the following 2,699,160 620,445 9,891,279 946,892 Gain on redemption of preferred shares - - - 2,905,290 Earnings before income taxes 2,699,160 620,445 9,891,279 3,852,182 Income taxes : Current 30,000 33,000 60,000 66,000 Future (recovery) (note 8) (2,296,101) 189,000 679,899 238,000 (2,266,101) 222,000 739,899 304,000 Net earnings 4,965,261 398,445 9,151,380 3,548,182 Retained earnings, beginning of period 13,119,342 7,105,559 8,933,223 3,955,822 Retained earnings, end of period $18,084,603 $7,504,004 $18,084,603 $7,504,004 Earnings per share : Basic $ 0.54 $ 0.04 $ 1.00 $0.39 Diluted $ 0.50 $ 0.04 $ 0.93 $0.39 See accompanying notes to consolidated financial statements - 4 - ENTERRA ENERGY CORP. Consolidated Statements of Cash Flows Three and Six Months Ended June 30 (Expressed in Canadian dollars) (Unaudited) Three Months June 30 2003 Three Months June 30 2002 Six Months June 30 2003 Six Months June 30 2002 Cash provided by (used in) : Operations Net earnings $4,965,261 $398,445 $9,151,380 $3,548,182 Add non-cash items : Depletion, depreciation and future site restoration 6,027,000 1,800,000 11,437,000 4,090,000 Future income taxes (2,296,101) 189,000 679,899 238,000 Amortization of deferred gain (79,172) (146,929) (158,989) (294,853) Amortization of deferred financing charges 40,491 - 280,226 - Gain on redemption of preferred shares - - - (2,905,290) 8,657,479 2,240,516 21,389,516 4,676,039 Net change in non-cash working capital items : Accounts receivable 10,103,566 1,050,120 (2,491,044) 244,771 Prepaid expenses and deposits (14,705) 68,969 206,496 (15,550) Accounts payable and accrued liabilities (5,936,493) (5,362,651) (14,255,640) (5,530,108) Income taxes payable 26,000 (31,990) 50,147 (73,700) 12,835,847 (2,035,036) 4,899,475 (698,548) Financing Bank indebtedness (5,195,000) (11,910) (4,889,140) 2,722,736 Long-term debt (198,664) - (397,304) - Deferred financing charges (3,144) (383,873) (77,780) (622,873) Issue of common shares, net of issue costs 237,552 10,800 265,552 10,800 Redemption of preferred shares (23,679) - (61,005) (1,750,000) (5,182,935) (384,983) (5,159,677) 360,663 Investing Capital assets additions (8,265,711) (2,775,152) (15,443,770) (5,573,840) Proceeds on disposal of property and equipment 643,792 5,225,344 15,630,356 5,957,000 Future abandonment and site restoration costs (269) (2,354) (2,669) (10,854) (7,622,188) 2,447,838 183,917 372,306 Increase (decrease) in cash 30,724 27,819 (76,285) 34,421 Cash, beginning of period 1,008 49,966 108,017 43,364 Cash, end of period $31,732 $77,785 $31,732 $77,785 During the three and six months ended June 30, 2003 the Company paid respectively $367,306 and $758,575 (2002 - $228,533 and $436,656) of interest on long-term debt See accompanying notes to consolidated financial statements - 5 - Enterra energy corp. Notes to Consolidated Financial Statements For the Three and Six Months ended June 30, 2003 and 2002 (Unaudited) The interim consolidated financial statements of Enterra Energy Corp. (the "Company") have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2002, and should be read in conjunction with those statements. The other disclosures below are incremental to those reflected in the annual statements. 1. Series 1 preferred shares As at June 30, 2003 there were 677,277 (June 30, 2002  1,294,466) Series 1 preferred shares outstanding. These shares are non-voting and transferable. These shares are redeemable at any time by the Company or the holders for $0.85 per share. There is no market for these shares and none is expected to develop. A dividend of $11,388 was paid in the second quarter for a total of $23,368 paid on the preferred shares in the first six months of 2003. This amount is included in interest expense because the preferred shares are classified as debt since they are redeemable at the option of the holder. 2. Bank indebtedness Bank indebtedness represents the outstanding balance under a line of credit of $36,000,000 with the Alberta Treasury Branches. Drawings bear interest at 0.25% above the banks prime lending rate. Security is provided by a first charge over all of the Companys assets. The balance is repayable on demand. While the loan is due on demand, the Company is not subject to scheduled repayments. 3. Long-Term Debt Assets secured with long-term debt are tangible oil and gas equipment with a cost of $5,217,500. These assets are subject to depletion. Description Principal Outstanding Less Current Portion Net June 30 2003 Net December 31 2002 Capital lease bearing interest at 8.605%, repayable monthly at $88,802 plus applicable taxes. The lease term is for 60 months, due October 1, 2007, with a purchase option of $1,000,000. $ 4,414,858 $ 713,440 $ 3,701,418 $ 4,069,139 Capital lease bearing interest at 12.15%, repayable monthly at $4,448 plus applicable taxes. The lease term is 24 months due December 19, 2004 with a purchase option of $100. 67,249 39,540 27,709 43,542 Note payable bearing interest at 8%, repayable monthly at $7,190. The note term is 15 months due December 20, 2003. 42,187 42,187 - - $ 4,524,294 $ 795,167 $ 3,729,127 $ 4,112,681 - 6 - Share Capital : (a) Issued : Number of common shares Amount Balance, December 31, 2002 9,176,325 $ 29,665,075 Issued on exercise of options 65,511 265,552 Balance, June 30, 2003 9,241,836 $ 29,930,627 (b) Options : Number of Options Weighted-average exercise price Outstanding at December 31, 2002 871,703 $4.35 Options granted 10,000 $13.74 Options exercised (65,511) ($4.05) Options cancelled (3,750) ($4.00) Outstanding at June 30, 2003 812,442 $4.49 (c) Warrants : On March 28, 2002 the Company agreed to issue 300,000 share purchase warrants to an arms length U.S.-based consulting firm in connection with a potential debt financing in the United States. The warrants are to have a two-year term and are subject to different pricing (100,000 warrants at US$2.60, 100,000 at US$3.30 and 100,000 at US$4.00). The US$2.60 warrants have vested since the execution in May 2002 of a non-binding letter of intent relating to the proposed financing. A value of $125,000 was assigned to the 100,000 warrants at US$2.60. The remaining warrants are to vest only on the successful closing and funding of the proposed financing. This value was determined using the Black Scholes Option Pricing model using an interest rate of 5% and a volatility factor of 50%. The $125,000 was credited to the Companys contributed surplus account at December 31, 2002. - 7 - Pro forma net earnings  fair value based method of accounting for stock options: The following table shows pro forma net earnings and earnings per common share had we applied the fair-value based method of accounting to stock options issued in the three and six months ended June 30, 2003 and 2002: 2003 2002 2003 2002 Three months June 30 Three months June 30 Six months June 30 Six months June 30 Net earnings (in 000s) As reported 4,965 398 9,151 3,548 Less fair value of stock options to employees (73) (47) (144) (88) Pro Forma 4,892 351 9,007 3,460 Earnings Per Common Share ($/share) Basic as Reported $0.54 $0.04 $1.00 $0.39 Pro Forma $0.53 $0.04 $0.98 $0.37 Diluted as Reported $0.50 $0.04 $0.93 $0.39 Pro Forma $0.49 $0.04 $0.91 $0.37 Deferred Financing Charges Deferred financing charges include costs related to the capital lease, due October 1, 2007. These costs are being amortized over the life of the lease. The amounts amortized in the three and six months ended June 30, 2003 were respectively $40,491 and $280,226 (2002  NIL). Deferred financing charges of $192,846 related to a proposed financing transaction were fully amortized as at March 31, 2003. Reconciliation of earnings per share calculations: Three Months Ended June 30, 2003 Net Earnings Weighted Average Shares Outstanding Per Share Basic $ 4,965,261 9,205,733 $0.54 Options and warrants assumed exercised 1,008,090 Shares assumed purchased (297,032) Diluted $ 4,965,261 9,916,791 $0.50 Six Months Ended June 30, 2003 Net Earnings Weighted Average Shares Outstanding Per Share Basic $ 9,151,380 9,194,089 $1.00 Options and warrants assumed exercised 1,006,652 Shares assumed purchased (323,384) Diluted $ 9,151,380 9,877,357 $0.93 - 8 - Hedging Contracts In February of 2003 the Company entered into several contracts to deliver 2,000 barrels of oil per day for the period from April 1, 2003 to December 31, 2003. The prices and volumes are as follows: Volumes (in barrels per day) Price (in US dollars) 1,000 US$29.60 250 US$29.71 250 US$29.50 500 US$29.80 Income Taxes The future income tax liability balance has been adjusted as at June 30, 2003 to reflect the recent changes in corporate tax rates. Combined federal and Alberta corporate tax rates are expected to decline from their current level of 42.12% to 34.62% by 2007. As a result of these rate changes the future income tax liability was decreased by $2,675,000 in the quarter ended June 30, 2003 with a corresponding offset recorded as a recovery of future income taxes on the statement of earnings. Subsequent Event On August 5, 2003 the Company announced its intention to reorganize into an energy trust structure. The proposed reorganization, subject to shareholder approval, would result in shareholders receiving two trust units for each common share of Enterra. The trusts policy contemplates a monthly distribution level set at approximately 80% of the trusts cash flow. An information circular describing the reorganization is expected to be mailed out to shareholders in October 2003. Closing of the reorganization will be subject to finalization and execution of banking and other transaction documentation and to shareholder, court and applicable regulatory approvals. Distributions are expected to begin in January 2004. - 9 - SUMMARY CONSOLIDATED FINANCIAL DATA The following table presents a summary of our consolidated statement of operations derived from our financial statements for the three and six months ended June 30, 2003 and 2002. The monetary amounts in the table are based on Canadian GAAP. All data presented below should be read in conjunction with the "Managements Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and accompanying notes included elsewhere in this Form 10-QSB. Consolidated statements of operations data: (In thousands, except per share data) Three Months Ended June 30 Three Months Ended June 30 Six Months Ended June 30 Six Months Ended June 30 2003 2002 2003 2002 (Unaudited) (Unaudited) (Unaudited) (Unaudited) C$ C$ C$ C$ Revenue $ 18,484 $5,052 $ 40,487 $ 10,650 Royalties, net of ARTC 5,306 804 10,241 1,613 Production expenses 3,139 1,049 6,149 2,766 General and administrative expenses 842 550 1,565 797 Interest on long-term debt 466 229 960 437 Amortization of deferred financing charges 5 - 244 - Depreciation, depletion and site restoration 6,027 1,800 11,437 4,090 15,785 4,432 30,596 9,703 Earnings from operations $ 2,699 $620 $ 9,891 $ 947 Net earnings for the period *** $ 4,965 $ 398 $ 9,151 $ 3,852 Basic earnings per share $0.54 $0.04 $ 1.00 $ 0.39 *** includes a gain on redemption of preferred shares of $2.9 million in the three months ended March 31, 2002 and a future income tax recovery of $2.7 million in the three months ended June 30, 2003. The following table indicates a summary of our consolidated balance sheets as of June 30, 2003 and December 31, 2002. The monetary amounts in the table are based on Canadian GAAP. Consolidated balance sheet data: (In thousands) June 30 December 31 2003 2002 (Unaudited) C$ C$ Cash $ 32 $ 108 Accounts receivable and prepaids 10,255 7,971 Capital assets 83,067 94,354 Total assets 94,435 102,717 Total shareholders equity 48,080 38,663 - 10 - Exchange Rate Information We publish our consolidated financial statements in Canadian dollars.
